PER CURIAM.
*217We agree that the trial court should enter an amended final judgment and sentence incorporating the changes identified in the trial court's order of June 20, 2017, granting Appellant's motion to correct sentencing errors. We remand this matter for that purpose.1 After careful consideration, we affirm as to all other issues raised in this appeal without further discussion.
AFFIRMED; REMANDED FOR ENTRY OF AMENDED JUDGMENT.
PALMER, WALLIS, and EDWARDS, JJ., concur.

The State concedes that the court should have entered an amended judgment. Our review of the trial court records confirms that no amended judgment has been entered.